MEMORANDUM **
California state prisoner Paul E. Lepkowski appeals pro se the district court’s judgment denying his 28 U.S.C. § 2254 petition challenging his conviction for three counts of second degree robbery. We have jurisdiction under 28 U.S.C. § 2253, and we affirm.
Lepkowski contends that the prosecutor committed misconduct when his law clerk allegedly coached a prosecution witness. We disagree. Even if the statements amounted to misconduct, Lepkowski failed to show that the misconduct “so infected the trial with unfairness as to make the resulting conviction a denial of due process.” See Darden v. Wainwright, 477 U.S. 168, 181, 106 S.Ct. 2464, 91 L.Ed.2d 144 (1986). Therefore, the state court’s adjudication was not contrary to or an unreasonable application of controlling federal law. See Delgado v. Lewis, 223 F.3d 976, 979-82 (9th Cir.2000).
To the extent that Lepkowski’s brief raises uncertified issues, we construe his arguments as a motion to expand the certificate of appealability, and we deny the motion. See Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam); 9th Cir. R. 22-1(e).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.